Citation Nr: 0331134	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected 
disability.  

2.  Entitlement to service connection for a left leg 
disability, to include as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1987 
to December 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied entitlement to service connection for left 
shoulder and left leg disabilities.  

In June 2003, the Board remanded the case to comply with 
provisions of The Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002).  This matter 
is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The evidence does not include a medical opinion that a 
current left shoulder disability resulted from an in-service 
event or a service-connected disability.  

2.  The evidence does not include a medical opinion that a 
current left leg disability resulted from an in-service 
event or a service-connected disability.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.310 (2003).  

2.  A left leg disability was not incurred in or aggravated 
by active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The 
Veterans Claims Assistance Act of 2000.  The VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall also notify the claimant 
and the claimant's representative, if any, of the evidence 
that is necessary to substantiate the claims, which evidence 
the claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at a May 2002 video hearing before the Board.  The 
RO's June 2003 letter and the June 2003 supplemental 
statement of the case informed the veteran of the applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claims, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  Although the 
RO's June 2003 letter should have informed the veteran that 
he had one year, rather than 30 days, in which to respond, 
the veteran's March 2003 lay statement made clear that he 
had no further evidence to file and intended to file none.  
Indeed, he has filed nothing new since then.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claims, and told which party was responsible for obtaining 
the evidence.  The veteran's March 2003 statement 
acknowledged the right to file additional evidence and 
waived the opportunity to do so.  The VA has also obtained 
evidence needed to substantiate the claims or has confirmed 
the unavailability of such evidence.  Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a left shoulder 
disability,
to include as secondary to a service-connected disability

The veteran contends that he has a current left shoulder 
disability that resulted from a service-connected 
disability.  In lay statements from February 2001 to January 
2002 and in May 2002 hearing testimony, the veteran asserted 
that falls due to various service-connected knee, hip, and 
spine disabilities had caused his current left shoulder 
disability.  

For the veteran to establish service connection for a left 
shoulder disability, the evidence must demonstrate that a 
left shoulder disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current left shoulder disability, show 
in-service manifestation of a left shoulder disability, and 
provide a nexus opinion by a medical professional that a 
current left shoulder disability resulted from the in-
service manifestation of disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  To establish secondary 
service connection, the veteran must present evidence of a 
current left shoulder disability and provide a nexus opinion 
by a medical professional that the current left shoulder 
disability resulted from a service-connected disability.  
See 38 C.F.R. § 3.310(a).  To establish presumptive service 
connection for left shoulder arthritis, as a chronic 
disease, the veteran must present evidence of current left 
shoulder arthritis and show that it manifested to a 
compensable level within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran has shown that he has a current left shoulder 
disability.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The June 2001 VA x-ray revealed cystic changes in 
the left humeral head, which the June 2001 and November 2002 
VA examiners thought represented degenerative changes.  

Service medical records also documented left shoulder 
complaints in service.  In December 1994, the veteran 
reported muscle strain and being unable to raise his left 
shoulder, and in April 1995, he reported left scapular and 
upper left extremity pain during exercise.  Noting that the 
veteran's left shoulder complaints occurred only when he was 
expected to work or exercise, a neurology consultant opined 
that the veteran's left shoulder disability had a somatoform 
etiology.  

Direct and secondary service connection are not in order 
because the claims folder includes no competent medical 
opinion relating current degenerative changes in the left 
shoulder to an in-service event or to a service-connected 
disability.  See Hickson, 12 Vet. App. at 253.  There is no 
duty to further develop the claim to secure such nexus 
evidence.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  Moreover, the 
November 2002 VA examiner opined that the veteran's current 
left shoulder disability was a form of osteoarthritis that 
resulted from aging and not from a service-connected 
disability.  

Presumptive service connection is not established because 
left shoulder arthritis did not manifest in the first year 
following the veteran's December 1995 separation from 
service and because five years went by before the first 
mention of a left shoulder disability in a February 2001 
informal application for service connection.  The veteran 
has failed to show continuity of symptomatology, which is 
required where a diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Given the five-year gap in left shoulder symptomatology 
since service and the absence of a nexus opinion relating a 
current left shoulder disability to an in-service event or 
to a service-connected disability, the evidence is against 
the claim, and entitlement to service connection must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for a left leg disability,
 to include as secondary to a service-connected disability

The veteran contends that he has a current left leg 
disability, which resulted from his service-connected 
myofascial syndrome of the cervical spine.  In lay 
statements from February 2001 to January 2002 and in May 
2002 hearing testimony, the veteran asserted that falls due 
to service-connected left knee, right knee, left hip, 
thoracolumbar spine, and cervical spine disabilities had 
caused his current left leg disability.  

For the veteran to establish service connection for a left 
leg disability, the evidence must demonstrate that a left 
leg disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current left leg disability, show in-
service manifestation of a left leg disability, and provide 
a nexus opinion by a medical professional that a current 
left leg disability resulted from the in-service 
manifestation of disability.  See Hickson, 12 Vet. App. at 
253.  To establish secondary service connection, the veteran 
must present evidence of a current left leg disability and 
provide a nexus opinion by a medical professional that the 
current left leg disability resulted from a service-
connected disability.  See 38 C.F.R. § 3.310(a).  To 
establish presumptive service connection for left leg 
arthritis, as a chronic disease, the veteran must present 
evidence of current left leg arthritis and show that it 
manifested to a compensable level within one year after 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran will receive the benefit of the doubt as to 
whether he has a current left leg disability, which is 
required for a valid claim.  Brammer, 3 Vet. App. at 225.  
The June 2001 VA diagnoses included a history of left leg 
pain, but the claims folder included no diagnosis of the 
underlying disability.  Nonetheless, the veteran is deemed 
to have a current underlying left leg disability.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; also see Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1360-61 (2001).  

Service medical records documented left leg pain and mid-
thoracic back pain with radiation into the left thigh in 
June 1994, subjective complaints of weakness in the left 
quads and strength test of 3/5 in May 1995, strength tests 
of 4/5 in June 1995 and July 1995, and complaints of 
continuous cramps in the left thigh at the July 1995 
separation examination.  Noting that the veteran's left leg 
complaints occurred only when he was expected to work or 
exercise, the April 1995 neurology consultant opined that 
the veteran's left leg complaints had a somatoform etiology.  

Direct and secondary service connection are not warranted 
because the claims folder includes no competent medical 
opinion relating a current left leg disability to an in-
service event or to a service-connected disability.  See 
Hickson, 12 Vet. App. at 253.  Further, there is no duty to 
further develop the claim to secure such nexus evidence.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there 
must be some evidence of a causal connection between the 
alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  The November 2002 VA examiner 
opined that the veteran's current left leg disability 
resulted from meralgia causalgia, which resulted from 
agitation of sensory nerves and not from a previous femur 
fracture or any other condition.  The November 2002 VA 
examiner specifically opined that the veteran's current left 
leg disability had not resulted from service-connected 
myofascial syndrome of the cervical spine or any other 
service-connected disability.  

Presumptive service connection for left leg arthritis, as a 
chronic disease, is not in order because it did not manifest 
in the first year following the veteran's December 1995 
separation from service.  Instead, there was a five-year gap 
in left leg symptomatology before the veteran ever mentioned 
a left leg disability in a February 2001 informal 
application for service connection.  See Savage, 10 Vet. 
App. at 488.  

Given the five-year gap in left leg symptomatology since 
service and the absence of a nexus opinion relating a 
current left leg disability to an in-service event or to a 
service-connected disability, the evidence is against the 
claim, and entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 49.  


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.  

Entitlement to service connection for a left leg disability 
is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



